          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 1 of 21



Timothy Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
406-721-1435
tim@bechtoldlaw.net

            Attorneys for CARD

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

BNSF,                                                 CV-19-40-M-DLC

 Plaintiff                                               ANSWER
                                                    AND JURY DEMAND
 vs.

CARD,

 Defendant.

       The Center for Asbestos Related Disease, Inc. (CARD) submits its Answer,

Affirmative Defenses, and Jury Demand and states as follows by separately

delineated paragraphs:

       1.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

       2.     Admit.

       3.     The allegations in paragraph 3 require a legal conclusion therefore no

response is required. To the extent any further response is deemed required, CARD

denies.
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 2 of 21



        4.      The allegations in paragraph 4 require a legal conclusion therefore no

response is required. To the extent any further response is deemed required, CARD

admits it is found in the District of Montana.

        5.      CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        6.      CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        7.      CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        8.      CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        9.      CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        10.     Admit that W.R. Grace owned the mine from 1963-1990; admit that

the raw ore extracted from Zonolite Mountain contained vermiculite, Libby

asbestiform amphiboles, asbestos, and other minerals; admit that Grace represented

and marketed its product as safe; admit that plaintiffs have alleged claims against

Grace; admit that plaintiffs have alleged claims against BNSF and others for ADR

caused by environmental exposure; deny the remainder.

        11.     Admit.

Answer &
Jury Trial Demand
Page 2
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 3 of 21



        12.     Admit.

        13.     Admit.

        14.     Admit.

        15.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        16.     Admit that CARD is primarily funded by the receipt of federal grant

monies administered by the Agency for Toxic Substances and Disease Registry,

which is part of the Centers for Disease Control.

        17.     Admit.

        18.     Admit.

        19.     Admit.

        20.     Admit.

        21.     Admit.

        22.     Admit that the federal government extended CARD’s grant by another

five years on July 19, 2019, and deny the remainder.

        23.     Admit.

        24.     Admit.

        25.     Admit that Pilot Program services are for residents in Lincoln,

Flathead, Glacier, Lake, Mineral, Missoula, and Sanders counties in Montana OR

Ferry, Lincoln, Pend Orielle, Spokane, Stevens, and Whitman counties in

Answer &
Jury Trial Demand
Page 3
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 4 of 21



Washington, OR Benewah, Bonner, Boundary, Clearwater, Kootenai, Latah, and

Shoshone counties in Idaho; admit the remainder.

        26.     Admit.

        27.     Admit.

        28.     Admit that a qualifying condition for Medicare coverage and Pilot

Program benefits is that CARD patients must be diagnosed with one of the

qualifying conditions on the Environmental Health Hazards Checklist, and deny

the remainder.

        29.     Admit that pursuant to 42 USC §1881A(e)(2)(B)(i)(I), three of the

primary qualifying impairments are “Asbestosis, pleural thickening, or pleural

plaques,” and deny the remainder.

        30.     Admit that pursuant to 42 USC §1881A(e)(2)(B)(i)(I) & (II), the

diagnosis for “Asbestosis, pleural thickening, or pleural plaques” is “established by

(I) interpretation by a ‘B Reader’ qualified physician of a plain chest x-ray or

interpretation of a computed tomographic radiograph of the chest by a qualified

physician, as determined by the Secretary; or (II) such other diagnostic standards

as the Secretary specifies, except that this clause shall not apply to pleural

thickening or pleural plaques unless there are symptoms or conditions requiring

medical treatment as a result of these diagnoses,” and deny the remainder.



Answer &
Jury Trial Demand
Page 4
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 5 of 21



        31.     Admit that pursuant to 42 USC §1881A(e)(2)(B)(i)(I) & (II), the

diagnosis for “Asbestosis, pleural thickening, or pleural plaques” is “established by

(I) interpretation by a ‘B Reader’ qualified physician of a plain chest x-ray or

interpretation of a computed tomographic radiograph of the chest by a qualified

physician, as determined by the Secretary; or (II) such other diagnostic standards

as the Secretary specifies, except that this clause shall not apply to pleural

thickening or pleural plaques unless there are symptoms or conditions requiring

medical treatment as a result of these diagnoses,” and deny the remainder.

        32.     Deny

        33.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        34.     The allegations in paragraph 34 require a legal conclusion therefore

no response is required. To the extent any further response is deemed required,

CARD denies.

        35.     Admit that the EHH Checklist diagnosis code for both “Asbestosis”

and “Pleural thickening Pleural plaques” is 5010, and deny the remainder.

        36.     Admit that the EHH is signed and dated by a physician and submitted

by CARD to the federal government to allow CARD patients to get an EHH

designation on their Medicare coverage, and deny the remainder.



Answer &
Jury Trial Demand
Page 5
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 6 of 21



        37.     Admit that the EHH Checklist quotes part of 42 USC

§1881A(e)(2)(B)(i)(I) & (II), and deny the remainder.

        38.     Admit that CARD physicians have signed and dated the

Environmental Health Hazards Checklist for 3414 CARD patients, and deny the

remainder.

        39.     Admit that CARD’s diagnoses have been based on ATS 2004 criteria,

and deny the remainder.

        40.     Admit.

        41.     Admit.

        42.     Admit that Dr. Black is not a board-certified pulmonologist.

        43.     Admit that Dr. Black is not a board-certified radiologist

        44.     Admit.

        45.     Admit that CARD does not currently employ a board-certified

pulmonologist, a board-certified radiologist, or a NIOSH certified B Reader.

        46.     Admit.

        47.     Admit.

        48.     Admit.

        49.     Admit that Dr. Black and other medical providers at CARD have

diagnosed lamellar pleural thickening as an asbestos-related disease, and deny the

remainder.

Answer &
Jury Trial Demand
Page 6
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 7 of 21



        50.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        51.     Admit that Dr. Black and CARD providers believe that this condition

is unique to Libby amphibole exposure when compared to commercial asbestos

exposure and that this condition is not readily apparent to the untrained eye on

radiographic studies such as x-rays and CT scans; deny the remainder.

        52.     Admit.

        53.     Admit that Dr. Black has stated that he can perceive signs of asbestos-

related disease on CT scans caused by the Libby amphibole, and that Dr. Black has

stated, “What the mind does not know, the eye does not see,” and deny the

remainder.

        54.     Admit that CARD physicians diagnose CARD patients pursuant to

ATS criteria, including recognition of pleural thickening, and deny the remainder.

        55.     Deny.

        56.     Admit that CARD physicians diagnose asbestos-related disease based

upon observed lamellar pleural thickening and ATS criteria, and deny the

remainder.

        57.     Admit that lamellar pleural thickening is a basis for CARD’s

certification on EHH Checklists that patients have asbestos-related diseases, and

deny the remainder.

Answer &
Jury Trial Demand
Page 7
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 8 of 21



        58.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        59.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        60.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        61.     Admit that CARD has interpreted 4619 CT scans and determined

2696 to be abnormal, and deny the remainder.

        62.     Deny.

        63.     Admit that CARD’s contract with ATSDR requires radiologists to

review x-rays and CT scans, and deny the remainder.

        64.     Admit.

        65.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        66.     Admit that Lincoln County received a grant in 2009 for screening, and

CARD lacks sufficient knowledge to either admit or deny, therefore denies.

        67.     Admit that Lincoln County received a grant in 2009 for screening, and

CARD lacks sufficient knowledge to either admit or deny, therefore denies.

        68.     Admit that Lincoln County received a grant in 2009 for screening, and

CARD lacks sufficient knowledge to either admit or deny, therefore denies.

Answer &
Jury Trial Demand
Page 8
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 9 of 21



        69.     Admit that radiology technicians take x-rays and CT scans of CARD

patients, and deny the remainder.

        70.     Admit that images ordered by CARD at Cabinet Peaks are read by a

local radiologist, and deny the remainder.

        71.     Admit that CARD’s ATSDR grant requires an outside read radiologist

panel, which is composed five radiologists who are NIOSH-certified B readers,

and three of whom are thoracic radiologists, and deny the remainder.

        72.     Admit that CARD’s ATSDR grant requires an outside read radiologist

panel, which is composed five radiologists who are NIOSH-certified B readers,

and three of whom are thoracic radiologists, and deny the remainder.

        73.     Admit that CARD physicians often diagnose patients with ARD

before the patient’s CT scan is interpreted by qualified outside radiologists, and

deny the remainder.

        74.     Admit that CARD physicians often diagnose patients with ARD

before the patient’s CT scan is interpreted by qualified outside radiologists, and

deny the remainder.

        75.     Deny.

        76.     Deny.




Answer &
Jury Trial Demand
Page 9
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 10 of 21



        77.      Admit that it is well-known to CARD and its staff that CARD often

diagnoses patients without an outside radiologist’s CT interpretation, and deny the

remainder.

        78.      Admit.

        79.      Admit that CARD is aware of the differences between the readings of

CT scans by Dr. Black and outside radiologists, and deny the remainder.

        80.      Admit that CARD maintains a screening database, and deny the

remainder.

        81. Admit that CARD is aware of the differences between the readings of

              CT scans by Dr. Black and outside radiologists, and deny the remainder.

        82.      CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        83.      Admit.

        84.      Admit that the CARD screening database indicates that CARD has

diagnosed asbestos related disease in 37% of its patients, and deny the remainder.

        85.      Admit that CARD had obtained 4619 CT scans for its patients by

February 28, 2021, and deny the remainder.

        86.      Admit that CARD has interpreted 4619 CT scans and determined

2696 to be abnormal, and deny the remainder.



Answer &
Jury Trial Demand
Page 10
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 11 of 21



        87.     Admit that the outside thoracic radiologist B readers have found

abnormalities in 34% of the CT scans, and deny the remainder.

        88.     Admit.

        89.     Admit that abnormalities could be consistent with rib fractures, prior

thoracic surgery, radiation therapy, or the use of certain medications, or

autoimmune disease; and deny the remainder.

        90.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        91.     Deny.

        92.     Deny.

        93.     Admit that 375 patients were reported eligible for Medicare, and deny

the remainder.

        94.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        95.     CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        96.     Admit that CARD has diagnosed patients with ARD whose CT scans

were not found to have abnormalities by thoracic radiologists on the B reader

panel, and deny the remainder.

        97.     Admit.

Answer &
Jury Trial Demand
Page 11
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 12 of 21



        98.     Admit.

        99.     Admit that the peer review panel selected by ATSDR to review CT

scans often disagrees with Dr. Black’s diagnoses, and deny the remainder.

        100. Admit that CARD submitted all of its patients diagnosed with ARD

for Medicare coverage if the patients so desired, and deny the remainder.

        101. Deny.

        102. This paragraph requires no answer.

        103. Admit.

        104. Admit.

        105. Admit.

        106. Admit.

        107. Admit that CARD has an annual audit and prepares an Annual

Progress Report, a Final Progress Report, and a Federal Financial Report, and deny

the remainder.

        108. Admit that these reports are uploaded by CARD to the grants

management system, and expenses are reimbursed by grant funds, and deny the

remainder.

        109. Deny.

        110. Deny.

        111. Deny.

Answer &
Jury Trial Demand
Page 12
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 13 of 21



        112. Deny.

        113. Deny.

        114. Deny.

        115. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        116. Admit.

        117. Admit that CARD requests reimbursements through the grants

management system, called GrantSolutions; CARD lacks sufficient knowledge to

either admit or deny the remainder, therefore denies.

        118. Admit that CARD requests reimbursements through the grants

management system, called GrantSolutions; CARD lacks sufficient knowledge to

either admit or deny the remainder, therefore denies.

        119. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        120. Admit.

        121. Deny.

        122. Admit that the federal government has awarded CARD grant money

totaling approximately $500,000 annually to pay outside readers to interpret CT

scans and x-rays, and deny the remainder.



Answer &
Jury Trial Demand
Page 13
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 14 of 21



        123. Admit that CARD diagnoses patients before outside CT scan reports

are sent to CARD, and deny the remainder.

        124. Admit.

        125. Admit that CARD does not consider B-reader reports for asbestos-

related diagnostic purpose, and deny the remainder.

        126. Admit that CARD does not consider B-reader reports for asbestos

related diagnostic purpose, and deny the remainder.

        127. Admit that CARD has diagnosed patients with ARD whose CT scans

            were not found to have abnormalities by thoracic radiologists on the B

            reader panel, and deny the remainder.

        128. Deny.

        129. The allegations in paragraph 129 require a legal conclusion therefore

no response is required.

        130. Admit.

        131. Deny.

        132. The allegations in paragraph 132 require a legal conclusion therefore

no response is required. To the extent any further response is deemed required,

CARD denies.

        133. Admit.

        134. Admit.

Answer &
Jury Trial Demand
Page 14
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 15 of 21



        135. Admit.

        136. Admit.

        137. Admit.

        138. Admit that CARD clinicians have long-standing personal and

professional relationships with Mount Sinai clinicians, and deny the remainder.

        139. Admit that both CARD and Mount Sinai study and treat ARD, and

deny the remainder.

        140. Admit.

        141. Admit.

        142. Deny.

        143. Admit that the program director and principal investigator of the

Mount Sinai Prime Award was a B-Reader funded by CARD’s grants, and deny

the remainder.

        144. Admit.

        145. Admit.

        146. Admit.

        147. Admit.

        148. Admit that by accepting the Mount Sinai funds, CARD certified that it

had no conflicts of interest and that the funds would be used in accordance with

federal rules and regulations governing federal grants, and deny the remainder.

Answer &
Jury Trial Demand
Page 15
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 16 of 21



        149. Deny.

        150. Deny.

        151. Admit that when CARD diagnoses patients with ARD, the diagnosis

is notated on the Environmental Health Hazards Checklist and this qualifies

patients for Medicare coverage, and deny the remainder.

        152. Admit that when CARD diagnoses patients with ARD, the diagnosis

is notated on the Environmental Health Hazards Checklist and this qualifies

patients for Medicare coverage, and deny the remainder.

        153. Admit that when CARD diagnoses patients with ARD, the diagnosis

is notated on the Environmental Health Hazards Checklist and this qualifies

patients for Medicare coverage, and deny the remainder.

        154. Admit that when CARD diagnoses patients with ARD, the diagnosis

is notated on the Environmental Health Hazards Checklist and this qualifies

patients for Medicare coverage, and deny the remainder.

        155. Deny.

        156. Admit that CARD’s patients who are enrolled in Medicare have their

medical treatments covered by Medicare, and deny the remainder.

        157. Deny.

        158. Deny.

        159. Deny.

Answer &
Jury Trial Demand
Page 16
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 17 of 21



        160. Admit that when CARD diagnoses patients with asbestosis or pleural

thickening Pleural plaques, the diagnosis is notated on the Environmental Health

Hazards Checklist, and this may help qualify patients for Social Security Disability

benefits, and deny the remainder.

        161. Admit that when CARD diagnoses patients with asbestosis or pleural

thickening Pleural plaques, the diagnosis is notated on the Environmental Health

Hazards Checklist, and CARD provides patients with Form SSA-827, and deny the

remainder.

        162. Admit that CARD has a case manager whose responsibilities include

assisting CARD patients with Pilot Program benefits, and deny the remainder.

        163. Admit that when CARD diagnoses patients with asbestosis or Pleural

thickening Pleural plaques, the diagnosis is notated on the Environmental Health

Hazards Checklist, and CARD provides patients with Pilot Program forms, and

deny the remainder.

        164. Deny.

        165. Deny.

        166. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        167. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

Answer &
Jury Trial Demand
Page 17
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 18 of 21



        168. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        169. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        170. Admit that CARD physicians have prescribed narcotic and opioid

pain medications, and deny the remainder.

        171. Admit.

        172. Deny.

        173. Deny.

        174. Deny.

        175. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        176. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        177. Deny.

        178. Admit that CARD has patients on disability status due to ARD who

receive opioid pain medication, and deny the remainder.

        179. Admit that when CARD diagnoses patients with asbestosis or pleural

thickening/pleural plaques, the diagnosis is notated on the Environmental Health



Answer &
Jury Trial Demand
Page 18
          Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 19 of 21



Hazards Checklist, and this may help qualify patients for Social Security Disability

benefits, and deny the remainder.

        180. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        181. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        182. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        183. CARD lacks sufficient knowledge to either admit or deny, therefore

denies.

        184. Deny.

        185. Deny.

        186. This paragraph requires no answer.

        187. Deny

        188. This paragraph requires no answer.

        189. Deny.

        190. Deny.

        191. The allegations in paragraph 132 require a legal conclusion therefore

no response is required. To the extent any further response is deemed required,

CARD denies.

Answer &
Jury Trial Demand
Page 19
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 20 of 21



        192. Deny.

        193. Deny.

        194. This paragraph requires no answer.

        195. Deny.

        196. Deny.

        197. Deny.

        198. This paragraph requires no answer.

        199. Deny.

        200. Deny.

        201. Deny.

        202. Deny.

AFFIRMATIVE DEFENSES

First Affirmative Defense

        203. BNSF’s Complaint fails to state a claim upon which relief can be

            granted against CARD.

Second Affirmative Defense

        204. BNSF’s claimed damages, if any, result in whole or in part from the

conduct of third parties, including individuals and/or entities, for whom CARD is

not responsible.

Third Affirmative Defense

Answer &
Jury Trial Demand
Page 20
         Case 9:19-cv-00040-DLC Document 28 Filed 05/06/21 Page 21 of 21



        205. BNSF’s claims are barred by the applicable statutes of limitation.




WHEREFORE, CARD respectfully requests the following relief from this Court:

        1. For judgment in its favor on all counts in BNSF’s Second Amended

            Complaint;

        2. Judgment in its favor on one or more of its Affirmative Defenses;

        3. That BNSF’s action be dismissed with prejudice;

        4. For attorney fees;

        5. For reimbursement of costs and expenses of suit; and

        6. For all such further relief as the Court deems fair and just.

Dated this 6th day of May, 2021.

                                         /s/Timothy M. Bechtold
                                         Bechtold Law Firm, PLLC
                                                     Attorneys for CARD




CARD HEREBY DEMANDS A TRIAL BY JURY.

Dated this 6th day of May, 2021.


                                         /s/Timothy M. Bechtold
                                         Bechtold Law Firm, PLLC



Answer &
Jury Trial Demand
Page 21
